Citation Nr: 1731674	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-31 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than February 1, 2010, for the assignment of a 10 percent rating for Wolff-Parkinson-White (WPW) syndrome.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1970 to April 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a February 2007 RO rating decision, the RO found clear and unmistakable error (CUE) in a June 1984 rating decision that denied service connection for Wolff-Parkinson-White syndrome.  In the February 2007 rating decision, the RO granted service connection for Wolff-Parkinson-White syndrome and, as reflected in the rating sheet issued with the rating decision, assigned a noncompensable initial rating effective from May 7, 1984.  The Veteran appealed the initial rating. 

In July 2009, the Board remanded the Veteran's claim for a higher initial rating for Wolff-Parkinson-White syndrome. 

In a decision dated in February 2011, the Board granted an initial rating of 10 percent, but no more, for service connection for Wolff-Parkinson-White syndrome. That decision did not address the effective date for the assignment of the 10 percent initial rating. 

Later in February 2011, the RO assigned an effective date of February 1, 2010, for grant of the 10 percent rating for Wolff-Parkinson-White syndrome. 

In October 2011, the Board determined that the Veteran had disagreed with the effective date of February 1, 2010, assigned by the RO for a 10 percent initial rating for Wolff-Parkinson-White syndrome, but noted that a statement of the case (SOC) had not been issued with respect to that issue. The matter was therefore remanded for issuance a SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Veteran subsequently perfected an appeal of the issue, and in June 2013, the appellant and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  See Legacy Content Manager Documents.

The Board remanded the case for further development in March 2014.  The case has since been returned to the Board for appellate review.

In May 2015, the Veteran submitted a claim for an increased evaluation for Wolff-Parkinson-White (WPW) syndrome.  The RO denied that claim in an August 2015 rating decision, but he did not submit a notice of disagreement with that decision.  Thus, the only issue currently on appeal to the Board is the issue of entitlement to an earlier effective date for the assignment of the 10 percent evaluation.

This appeal was processed using Virtual VA Legacy Content Manager Documents and Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 remand, the Board directed that a retrospective medical opinion be obtained as to the severity of the Veteran's service-connected Wolff-Parkinson-White syndrome for the period from May 1984 to January 2010.  In pertinent part, the Board directed that the examiner address whether it is at least as likely as not that, during that time period, the Veteran had a workload of 10 METs or greater without dyspnea, fatigue, angina, dizziness, or syncope; whether there was evidence of cardiac hypertrophy or dilation on diagnostic testing; or whether continuous medication was required.  Although a retrospective opinion was obtained in September 2016, the examiner did not discuss those specific questions.

Although the Board regrets the delay, the Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.   Therefore, a remand is necessary to ensure compliance with the prior remand directives and to obtain an adequate medical opinion to decide the case.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the VA examiner who conducted the September 2016 VA examination, if possible, or to another suitably qualified examiner, for the purpose of obtaining a retrospective medical opinion as to the severity of the Veteran's WPW syndrome for the period from May 1984 through January 2010.  

If the examiner determines that a VA examination or interview of the Veteran is required for the examiner to provide the requested medical findings or opinions, such an examination should be scheduled. 

The examiner is advised that, as a layperson, the Veteran is competent to attest to matters of which he has firsthand knowledge, including observable symptomatology.  

The examiner is further advised that the Veteran may be competent to report on some medical matters, as he has had some degree of medical training.  The record establishes that he was a medical service specialist (see DD Form 214) in service and had post-service training and work experience as a nursing assistant in a VA medical facility cardiac unit.  See, e.g., June 2013 Board hearing testimony; report of VA hospitalization from May 1975 to June 1975.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation for any such finding.

The examiner should provide a retrospective medical opinion as to the level of disability caused by the Veteran's Wolff-Parkinson-White syndrome for the period from May 7, 1984, to January 31, 2010.  In so doing, the examiner should address each of the questions below:

A)  Is it at least as likely as not that the Veteran experienced permanent atrial fibrillation, or one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia during the period from May 7, 1984, to January 31, 2010?

If so, please identify any ECG or Holter monitor findings that support this opinion, in addition to any other evidence that supports this finding.

B)  Is it at least as likely as not, and if so, for what periods, from May 7, 1984, to January 31, 2010, that the Veteran was unable to sustain a workload of 10 METs or greater, without dyspnea, fatigue, angina, dizziness, or syncope?

C)  Is it at least as likely as not that there was evidence of cardiac hypertrophy dilation on electrocardiogram, echocardiogram, or X-rays during the period from May 7, 1984, to January 31, 2010?

D)  Is it at least as likely as not that continuous medication was required for the period from May 7, 1984, to January 31, 2010?

E)  The examiner should further provide an opinion as to whether the Veteran's Wolff-Parkinson-White syndrome involved an atrioventricular block or unusual case of arrhythmia for the period from May 7, 1984, to January 31, 2010. See the note set forth directly following 38 C.F.R. § 4.104, Diagnostic Code 7015.  

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should identify the records reviewed.  

2.  The AOJ should review the examination report to ensure compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

3.  If the examiner who provided the requested medical opinion finds that the Veteran's Wolff-Parkinson-White syndrome involved an atrioventricular block or unusual case of arrhythmia during the time period in question, the matter should be referred to the Director, Compensation and Pension Services, as directed in the note set forth directly following 38 C.F.R. § 4.104, Diagnostic Code 7015.

4.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




